01/31/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0607



                                    No. DA 20-0607


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

ROBERT LARRY WOOD,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 45-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including March 23, 2022, within which to prepare, serve, and file its response

brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 31 2022